Citation Nr: 0944058	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right wrist injury, 
also claimed as residuals of right wrist injury, right hand 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1961 to April 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran testified before the DRO at the RO in August 2006 
and his testimony was summarized in the DRO Informal 
Conference Report which is of record.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2002, the RO 
denied entitlement to service connection for a right wrist 
condition when it declined to reopen the claim finding that 
new and material evidence had not been submitted.

2.  The evidence submitted since the time of the RO's July 
2002 decision denying service connection for a right wrist 
condition is new but does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the Veteran's current claim.  


CONCLUSION OF LAW

1.  The July 2002 rating decision, which denied service 
connection for a right wrist condition, is final.  38 
U.S.C.A. §§ 5103(a), 7105(d) (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the July 2002 rating 
decision is new but not material and the requirements to 
reopen the claim of right wrist condition have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - Legal Criteria

By way of background, the Veteran first submitted a claim in 
January 1972, seeking service connection for right wrist 
injury.  The RO obtained the Veteran's service treatment 
records and a copy of an extensive investigation conducted by 
his service into the September 1963 incident.  In a letter 
dated April 1972, the RO informed the Veteran his claim was 
denied because an investigation had determined the right 
wrist injury had been the result of misconduct.  See 
generally, 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.301, 3.303.  
This letter contained an enclosure informing the Veteran of 
his appeal rights.  The record contains no response or appeal 
from the Veteran; and so the decision became final.  See 38 
U.S.C.A. § 7105(c).  See also 38 C.F.R. § 3.301(b) 
(disability pension is not payable for any condition due to 
Veteran's own willful misconduct).  In February 1993, the 
Veteran submitted a claim seeking service connection for his 
right "hand" condition.  He stated he had received care at 
a VA medical facility.  In August 1993, the RO informed the 
Veteran it had been unable to obtain any treatment records at 
the VA medical facility he had identified; therefore the RO 
denied his claim.  The denial letter also contained a VA Form 
4107, Notice of Procedural and Appellate Rights.  There was 
no appeal filed by the Veteran, and so that decision became 
final.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In March 2002, the Veteran submitted another claim seeking 
service connection for a right hand injury.  In July 2002, 
the RO denied service connection by as letter which informed 
the Veteran he had been denied service connection previously 
in 1972 because the injury was a result of his own actions.  
The Veteran filed a notice of disagreement.  Following the 
receipt of private and VA treatment records, the RO issued a 
statement of the case in December 2003.  No timely 
substantive appeal was submitted, and so the decision became 
final.  38 U.S.C.A. § 7105(d); see also 38 C.F.R. §§ 20.302, 
20.1103.

The Veteran attempted to perfect his appeal by means of a VA 
F-9 submitted in March 2004.  The RO informed the Veteran by 
March 2004 letter that the substantive appeal was not timely, 
and so his statement was considered a new claim.  This claim 
ultimately resulted in the October 2004 rating decision which 
the Veteran has appealed to the Board.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Discussion

The evidence of record before the RO as it issued the July 
2002 denial and the December 2003 statement of the case 
consisted of his service treatment records and the service 
line of duty investigation; a 1993 request for records sent 
to VAMC Long Beach requesting treatment records for the 
Veteran from 1992 onward; a response from that facility 
stating it had no record of treatment for the Veteran either 
inpatient or outpatient; a 2003 response from VAMC Los 
Angeles stating it had no records of treatment for the 
Veteran; a private 2001 neurological medical report that 
contained no mention of the Veteran's right wrist; responses 
from VAMC El Paso, Texas, and VAMC Long Beach, California 
indicating they had no records of treatment for the Veteran.       

The Veteran's March 2004 statement (the untimely substantive 
appeal) included the statement by the Veteran that his wrist 
injury was incurred in service because he had been in a fight 
that night at the club and was later jumped by the men he had 
fought with as he was walking back to his barracks, which 
resulted in his wrist injury.  Also submitted were VA 
treatment records dated July 2004 and private orthopedic 
treatment reports dated June and July 2004; an August 2006 
DRO Informal Conference report which summarized the Veteran's 
statement that he had received his wrist injury while 
fighting; VA treatment records dated December 2004 to 
December 2006; and the Veteran's statement included as part 
of his substantive appeal.   

The Board has considered the evidence submitted by the 
Veteran; however, the Board finds that the Veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

Current VA treatment records dated 2004 to 2006 included 
references to right wrist pain; however these treatment 
records pertain almost entirely to other non-service 
connected disabilities.  The Board acknowledges the private 
treatment records and that from 2004 to 2006 the Veteran 
received VA medical treatment for other conditions and that 
these treatment records note his right wrist pain.  Further, 
the submission of these records could be called "new" in 
the sense that they had not previously been included in the 
claim file; however, not one of the reports can be considered 
"material."  At no time do these private and VA treatment 
records indicate that the residuals of his right wrist injury 
were in any way not the result of the September 1963 injury 
that had been determined to be an act of misconduct by the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that additional evidence, which 
consists merely of records of post-service treatment that do 
not indicate that a condition is service connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
Morton v. Principi, 3 Vet. App. 508 (1992) (observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).

Further, the Veteran's statements that he injured his wrist 
in a fight can also be considered "new" in that the record 
does not contain such direct statements by the Veteran as to 
how he actually hurt his wrist.  However, these statements 
are not material because the record already contains an 
extensive in-service investigation of the September 1963 
right wrist injury which established the injury was the 
result of misconduct.  The Veteran's statement that he was in 
a fight only supports the conclusion that the injury resulted 
from misconduct.  See also Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (unfavorable evidence does not "trigger a 
reopening").  Again, evidence is considered "material" when 
it pertains to an unestablished fact necessary to decide a 
claim.  That the Veteran's right wrist injury was the result 
of misconduct such that it fell outside the line of duty was 
well established in the record when the RO issued its 1972 
decision.  

Therefore, none of the evidence submitted since the time of 
the July 2002 rating decision constitutes new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claim.  The Veteran's appeal as to the reopening of the 
finally denied claim of entitlement to service connection for 
residuals of a right wrist injury is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2004, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  No letter provided the Veteran with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any 
event, because the service connection claim for right wrist 
condition remains unopened, any questions regarding a 
disability rating and effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, a May 
2004 notice letter of record satisfies the requirements under 
Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Board notes that the RO did request treatment 
records from VAMC Long Beach, VAMC El Paso, and VAMC Los 
Angeles, as identified by the Veteran.  Negative responses 
from each facility are of record.  The Board acknowledges 
that in August 2006 the Veteran submitted a claim seeking a 
non-service connected pension for disabilities which the 
Veteran indentified as his heart condition, his legs, back, 
both arms, prostate, and use of a wheel chair when his legs 
were in great pain.  The RO confirmed in October 2006 that 
the Veteran had been granted Social Security disability 
payments with the disability established as of October 2001.  
The Board notes that the Veteran never attributed these 
benefits to his right wrist or stated how he came to apply 
for these benefits.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the right wrist disability.  The 
Board finds that VA was not under an obligation to obtain a 
medical opinion.  The appellant has not submitted new and 
material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

New and material evidence not having been received, the claim 
for service connection for a right wrist disability is not 
reopened and the claim remains denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


